DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Reasons for Allowance
Claims 1 & 3-7 are allowed.
Regarding claim 1. Yang teaches a temperature actuated switch [fig 4] comprising: first and second temperature sensing sections [see abstract “first and second temperature-responsive elements”] that each include a contact [202] and a thermally deformable member [61] that is bent in accordance with a temperature rise [¶24] from a normal temperature in a manner such that the contact shifts from an open state to a connected state, the contacts being provided on a free-end side and located on individual surfaces [see 61/62 on different surfaces on fig 5] of the first and second temperature sensing sections that face each other; first, second, and third terminals connected to an external circuit [¶26-¶28]; and an insulation section [4] that maintains the first, second, and third terminals in an insulated state. 
However, the following is an examiner’s statement of reasons for allowance: The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “…wherein the first temperature sensing section includes first and second regions with a slit that extends from a fixed-end side to the free-end side provided there between, the first terminal is connected to the first region, the second terminal is connected to the second region, and the third terminal is 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN R PEREZ/Examiner, Art Unit 2839